vv t c summary opinion united_states tax_court william reynold luhr petitioner commissioner of internal revenue respondent docket no filed date william reynold luhr pro_se anne s daugharty for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure the issues for decision are whether pension payments from boilermaker- blacksmith national pension_trust pension_trust are includable in gross_income under sec_105 and whether social_security_benefits are includable in gross_income under sec_86 some of the facts were stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioner resided in olympia washington at the time the petition was filed during the year in issue petitioner was married and filed a joint federal_income_tax return petitioner worked as a field boilermaker for years and was a member of the boilermakers local union before he was diagnosed with ankylosing spondylitis in as a member of the union petitioner paid dues and participated in the pension_trust an employer-paid plan for disability and retirement pensions due to his illness petitioner was no longer able to work after petitioner became eligible to receive social_security disability benefits in and received total benefits of dollar_figure in no portion of these benefits was disclosed or reported in gross_income by petitioner on his return in petitioner was also approved to receive a disability t the notice_of_deficiency was addressed to william r patricia m luhr patricia luhr did not sign the petition or any other documents relating to this case and is not a party in this matter pension from the pension_trust in petitioner received dollar_figure from the pension_trust which was also not disclosed or reported in gross_income on his return petitioner was born on date and wa sec_62 years old during the year in issue in the notice_of_deficiency respondent determined that petitioner failed to report dollar_figure of taxable social_security_benefits and dollar_figure of taxable pension and annuity income pension_trust income sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived gross_income does not include amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or paid_by the employer see sec_104 the latter amounts are includable in the gross_income of the employee pursuant to sec_105 in 34_tc_407 we held that disability_income received through accident_or_health_insurance for personal injuries or sickness is within the meaning of sec_104 hence the provisions in sec_104 and sec_105 dealing with amounts received through health insurance are used to resolve whether petitioner’s disability benefits are includable in gross_income petitioner concedes that the disability payments are attributable to insurance premiums which were paid_by employers who contracted for his services through the union and which were not included in his gross_income however petitioner contends that the payments from the pension_trust were disability payments pursuant to sec_105 and therefore excludable from gross_income sec_105 provides as follows gross_income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work in order to qualify for the sec_105 exception the payments to petitioner must satisfy both paragraphs and of sec_105 sec_105 itself has two parts that must be satisfied the payments to the taxpayer must be computed with reference to the nature of the injury and the payments must be computed without regard to the period the taxpayer is absent from work with respect to the first part of sec_105 the court_of_appeals for the fourth circuit stated in 829_f2d_506 4th cir a review of the cases indicates that for payments to be excludible from income under sec_105 the instrument or agreement under which the amounts are paid must itself provide specificity as to the permanent loss or injury suffered and the corresponding amount of payments to be provided exclusion is permitted only under plans which vary benefits to reflect the particular loss of bodily function accord 814_f2d_1304 9th cir affg tcmemo_1985_25 72_tc_715 petitioner relies on a letter from the pension_trust manager stating that petitioner’s receipt of the monthly pension is solely based on the amount of petitioner’s social_security disability benefits the letter also informs petitioner that upon attaining age this disability pension was converted to an age pension it is well settled that we are fully justified in examining such contracts or relationships to determine whether they are truthfully described by the labels which the parties have attached to them 29_tc_818 affd per curiam 267_f2d_403 2d cir the labeling of the pension_trust as disability without evidence confirming that the requirements of sec_105 have been met is not binding on us at trial petitioner did not produce the written pension_trust agreement and has been unable to establish that the pension_trust payments he received from the union comport with the requirements of sec_105 indeed petitioner concedes that the union computed his pension_trust benefits based on the number of hours performed and years of credited service rather than with regard to any injury as required by sec_105 petitioner believes that the pension_trust payments may be excludable from gross_income because of information he received in a letter from the pension_trust stating since you are receiving these benefits due to a disability and are under the retirement age of sixty- five these benefits may be excludable from gross_income to the extent that such amounts are allowed by the internal_revenue_service at age_sixty-five the benefits will be taxable as ordinary_income however the language in the letter correlates to sec_105 during the years sec_105 was in effect payments made under wage continuation plans could be excluded from gross_income under certain conditions sec_105 however was repealed effective for taxable years after by the social_security act amendments of publaw_98_21 97_stat_85 finally petitioner cites two cases winter v 303_f2d_150 3d cir affg 36_tc_14 and 28_tc_36 in support of his argument that the pension_trust amounts are excludable from gross_income after reviewing the cases we conclude that each is clearly distinguishable winter v commissioner supra interpret sec_2 sec_105 certain disability payments - in general --in the case of a taxpayer who- a has not attained age before the close of the taxable_year and b retired on disability and when he retired was permanently_and_totally_disabled gross_income does not include amounts referred to in subsection a if such amounts constitute wages or payments in lieu of wages for a period during which the employee is absent from work on account of permanent and total disability sec_105 which is no longer in effect as noted above and therefore is irrelevant to our analysis in jackson v commissioner supra the court examined a written retirement and death_benefit plan and held based upon the supreme court decision in 353_us_81 that the plan qualified as health insurance pursuant to sec_22 b of the internal_revenue_code_of_1939 sec_22 we note that sec_22 is the precursor to sec_104 similarly to sec_22 sec_104 excludes from gross_income amounts received through accident_or_health_insurance for personal injuries or sickness a notable difference between the two sections however is that sec_104 qualifies the exclusion by the following limitation other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer the opinion in jackson v commissioner supra does not apply the current statute and therefore is distinguishable from the present case on the basis of the record we find that the disability plan payments petitioner received from the union are not excludable sec_22 of the internal_revenue_code_of_1939 states that gross_income shall not include amounts received through accident_or_health_insurance or under workmen’s compensation acts as compensation_for personal injuries or sickness from gross_income pursuant to sec_105 accordingly we need not decide whether they satisfy sec_105 respondent is sustained on this issue social_security disability benefits sec_86 provides that if the sum of the modified_adjusted_gross_income of a taxpayer plus one-half of the social_security_benefits received exceeds the base_amount then the taxpayer’s gross_income includes social_security_benefits in the amount equal to the lesser_of one-half of the social_security_benefits received during the year or one-half of the excess of the sum of a modified_adjusted_gross_income plus b one-half of the social_security_benefits received over the base_amount the base_amount for taxpayers filing a joint_return in is dollar_figure see sec_86 petitioner reported the following income on his joint federal_income_tax return wages dollar_figure taxable interest big_number rental real_estate etc big_number total dollar_figure for petitioner’s modified_adjusted_gross_income equals his adjusted_gross_income of dollar_figure plus the unreported pension benefits of dollar_figure see sec_86 because petitioner’s modified_adjusted_gross_income plus one-half of the social_security_benefits received for the year is more than the base_amount of sec_86 b petitioner’s gross_income includes an amount of the social_security_benefits received as provided by sec_86 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent one-half of the social_security_benefits received dollar_figure is dollar_figure the excess of the sum of the modified_adjusted_gross_income dollar_figure plus one-half of the social_security_benefits received dollar_figure over the base_amount is dollar_figure dollar_figure big_number -- big_number one-half of which is dollar_figure accordingly petitioner must include the lesser_of the two amounts or dollar_figure
